Citation Nr: 1813745	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

The January 2014 rating decision increased the rating for the Veteran's PTSD from 10 to 30 percent, effective March 15, 2013, the date the claim for increase was received, and denied reopening the claim of entitlement to service connection for prostate cancer.  

Procedurally, a May 2017 statement of the case denied the Veteran's claims of entitlement to service connection for tinnitus, hypertension, diabetes mellitus, sleep apnea, unspecified arthritis, and asthma, and a May 2017 VA Form 9 with respect to these issues is of record.  However, the only issues certified to the Board are the issues listed on the Title Page.  As such, these additional service connection issues are not currently on appeal before the Board and will not be addressed.

The issue of entitlement to TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Specifically, the Veteran has argued that TDIU is warranted due to his service-connected PTSD.  As such, the issue of entitlement to a TDIU is properly before the Board and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD symptoms are most closely approximated by occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas or total social and occupational impairment. 

2.  A December 2010 rating decision denied the Veteran's claim of entitlement to service connection for prostate cancer; he did not file a timely notice of disagreement (NOD) and no new and material evidence was received within one year of the December 2010 decision.

3.  Evidence received since the December 2010 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the underlying claim of entitlement to service connection for prostate cancer.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The December 2010 rating decision denying service connection for prostate cancer is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).

3.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for prostate cancer.  38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability ratings are determined by the applications of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran is currently rated at 30 percent disabling under DC 9411 of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." 

During the pendency of the claim, the Veteran has had symptoms most generally consistent with a 50 percent rating, as well as the impairment indicated by the criteria for a 50 percent rating.  Specifically, the September 2013 VA examination report reflects anxiety and chronic sleep impairment.  It was noted that he has a fair to good relationship with his wife (although the relationship was stressed by his irritability) and a good relationship with his three siblings and two children.  Socially, he enjoyed going to the movies and dinner with his wife.  

The February 2017 private Disability Benefits Questionnaire (DBQ) reflects depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, memory impairment, disturbances of motivation and mood, flattened affect, gross impairment in thought process/communication, difficulty establishing and maintaining effective relationships, difficulty adapting to stressful circumstances including work or work like setting, and persistent delusions/hallucinations.  The February 2017 DBQ also generally showed that the Veteran keeps to himself and did not want to burden others with his problems; it was noted that he was isolated and withdrawn.  

After review of the evidence the Veteran's overall occupational and social impairment most nearly approximates a level at which he is generally functioning satisfactorily but also at times displaying reduced reliability and productivity.  As the benefit of the doubt doctrine requires that this relative equipoise in the evidence be resolved in favor of the Veteran, a 50 percent rating is warranted for PTSD.  

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 70 percent rating or higher, and the evidence is not approximately evenly balanced on this point.  In this regard, although the February 2017 DBQ reflects a worsening of PTSD symptomatology compared with the September 2013 VA examination, the overall symptomatology throughout the appeals period falls more squarely within the 50 percent rating, and does not more closely approximate a higher 70 percent.  

Notably, while the February 2017 DBQ reflects that the Veteran experienced persistent hallucinations/delusions and gross impairment of thought processes, this finding is not consistent with the record.  Specifically, on examination, his speech flow was normal (although he was brief with information) and his thought content was appropriate for the circumstances.  Additionally, organization of thought was goal-directed.  Hallucinations/delusions were not displayed on examination, nor was gross impairment of thought processes.  Further, the Veteran's fund of knowledge, capacity for abstraction, ability to interpret proverbs, and judgment were all deemed average.  

Importantly, there is also no evidence of suicidal ideation, obsessed rituals, or intermittently illogical, obscure, or irrelevant speech, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran has consistently been oriented, he has indicated a fair to good relationship with his wife, children and siblings, and he has not had any problems performing the activities of daily living.  While he has experienced irritability, he has not had any impaired impulse control/unprovoked irritability with periods of violence, and he has not generally shown deficiencies in most areas.  

With regard to family relations, as previously noted, his relationship with his wife is stressed and he does not share much about his feelings with her so as not to burden her, but he is in a long term marriage and has a fair to good relationship with her, his children and his siblings.  Additionally, he does not show impairment in judgment (judgment was deemed average at the February 2017 DBQ) and impairment in thinking was not shown on examination.  While he has disturbances in motivation and mood, his moods were noted to be inconsistent (according to the February 2017 DBQ).  

Moreover, he effectively communicates with his wife (she is his greatest support system), he does food shopping with his wife, he attends to his activities of daily living, and he is responsible for/does the chores around the house.  These factors all weigh against a finding of deficiencies in mood.  There was evidence of deficiencies while he was working and the February 2017 private examiner opined that the Veteran was unemployable due to his PTSD; however, he has never been found totally socially impaired due to his PTSD, and the evidence does not support such a finding.  Of note, he is on no psychotropic medications and does not get regular medical care for his psychiatric disability.  This suggests that he is functioning fairly well.

In sum, the totality of the evidence reflects both that the Veteran's symptoms and overall level of impairment more nearly approximated the criteria for a 50 percent rating but no higher.  The appeal is granted to this extent.


New and Material Evidence to Reopen Claim for Prostate Cancer

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Service connection for prostate cancer was initially denied in a December 2010 rating decision on the basis that there was no evidence of prostate cancer.  The Veteran did not file a timely appeal with respect to that rating action, nor was new and material evidence received within one year of the December 2010 rating action.  Therefore, the December 2010 rating action is final.  

The evidence added to the record, including an April 2013 treatment summary from the Veteran's private physician, does not reflect a current diagnosis of prostate cancer.  As such, the evidence added to the record is not sufficient evidence to be considered new and material, as it does not present a reasonable possibility of substantiating the claim.  Therefore, the claim of entitlement to service connection for prostate cancer is not reopened and the appeal is denied.


ORDER

A 50 percent rating, but no higher, for PTSD, is granted, subject to the criteria governing the payment of monetary benefits.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for prostate cancer is denied.


REMAND

As previously noted, the issue of entitlement to TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Because the AOJ has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the AOJ for initial adjudication.  The RO should also consider whether referral for an extraschedular rating is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter satisfying the duty to notify and duty to assist provisions with respect to his claim of entitlement to TDIU. 

2.  Send the Veteran a VA Form 21-8940 and request that he complete it and submit it.

3.  Schedule the Veteran for an examination to address the TDIU claim.  The examiner should discuss the functional impairment caused by the Veteran's PTSD and discuss any factors that may impact his ability to engage in any type of substantially gainful employment consistent with his training, skills, and experience.  

4.  Readjudicate the claim in light of all of the evidence of record, including extraschedular consideration.  If any benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


